Citation Nr: 1606080	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  06-30 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a systemic or autoimmune disorder, to include systemic lupus erythematosus, claimed as due to silicone breast implants.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this regard, the Veteran's service connection claim on appeal was previously characterized as entitlement to service connection for systemic lupus erythematosus; however, in light of Brokowski, the Board has recharacterized the issue as a claim for entitlement to service connection for a systemic or autoimmune disorder, to include systemic lupus erythematosus.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that she currently has an autoimmune or systemic disorder as a result of breast implant surgery she underwent during service in January 1975.  She reports symptoms of fatigue, confusion, memory deficit, rashes and infections, allergies, swollen glands, dry eyes, dry mouth, dry cough, musculoskeletal pain, cramping, paresthesias in hands and feet, heart palpitations, shortness of breath, depression, and loss of smell.

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding medical records referable to the Veteran's claimed disorder.  The Veteran has identified a number of private treatment providers whose complete records do not appear to have been obtained, including Arizona Desert Dermatology, Arizona Family Medicine, Arizona Heart Institute, Baylor College of Medicine - Neurology, Blue Water Internal Medicine, Dr. R. Colla, Dr. W. Dooley, Dr. D. Hagerman, Havasu Neurological Center, Havasu Regional Medical Center, Dr. W. Jackson, Kaiser Permanente Hawaii, Kaiser Permanente Mid-Atlantic, Dr. M. Kazmi, Lake Havasu Eye Center, Lake Havasu Medical Laboratory, Lakeview Family Health Care, Dr. L. Lundin, DDS, Dr. L. McBride, Midwest Internal Medicine, Midwest Mohave Express Care, Mohave Arthritis Associates, Mohave Skin Cancer Clinic, Navy Medical Clinic - Pearl Harbor, Dr. T. Powers, Sleep Wake Disorders Center, University of South Florida Health Sciences Center, Ventura County Medical Center, Dr. Verso, Dr. J. Wilson, and Dr. F. Woo.  To ensure a complete record, the Veteran should be given another opportunity to identify any additional relevant medical treatment records not already on file which pertain to her claim.  Thereafter, all identified records should be obtained.

The Veteran's claims file also contains records reflecting treatment from Lake Havasu VA Medical Center (VAMC) from September 2004 to April 2015.  Certain VA treatment records, such as the July 2010 ENT consultation note, and September 2004, October 2006, June 2009, February 2010, June 2010, April 2011, and July 2011 notes, suggest that additional treatment records had been scanned into the Veterans Health Information Systems and Technology Architecture (VISTA) system but have not yet been associated with the claims file.  Any additional VA treatment records pertaining to the Veteran's systemic disorder should be associated with the claims file, to include the July 2010 ENT consultation note, September 2004, October 2006, June 2009, February 2010, June 2010, April 2011, and July 2011 notes, and records from April 2015 to the present.

In addition, in June 1992, the U.S. Office of Personnel Management (OPM) notified the Veteran that it had approved her application for disability retirement under the Federal Employees Retirement System (FERS).  While OPM records are not controlling for VA determinations, the development of the disability claim may involve records pertinent to the Veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, copies of medical records underlying the OPM disability retirement determination should be associated with the claims file.

The Veteran underwent a VA examination relating to her service connection claim in May 2012.  The VA examiner noted the Veteran's earlier diagnoses of systemic lupus erythematosus and Sjogren's syndrome, but found that the Veteran had never met the criteria of 4 out of the 11 lupus problems to demonstrate a diagnosis of systemic lupus according to the American College of Rheumatology.  The examiner also opined that the Veteran's condition was less likely than not caused by service, explaining that there is no generally accepted medical evidence that ruptured silicone breast implants cause systemic lupus.  

However, it does not appear that the May 2012 VA examiner reviewed the Veteran's entire claims file.  For example, the Veteran's SSA determinations and underlying medical records were added to the claims file in September 2010, yet the examiner states that he did not know the basis for the Veteran's SSA disability.  The examiner did not adequately address the medical records continuously diagnosing and treating the Veteran for systemic lupus.  The examiner also did not address whether the Veteran's Sjogren's syndrome or other potential autoimmune or systemic disorders were related to her breast implants.  In this regard, the Veteran has also been diagnosed with connective tissue disease.  Furthermore, the additional medical records pertaining to the Veteran's symptoms and medical care that are being requested herein may shed light on the nature and etiology of the Veteran's condition.  As such, after obtaining all outstanding records, the AOJ should obtain a new VA examination.  The examiner should ascertain the nature and etiology of any diagnosed autoimmune or systemic disorder, to include systemic lupus erythematosus, Sjogren's syndrome, and connective tissue disease.  In addition to opining as to whether any autoimmune or systemic disorder is related to service, the examiner should opine as to whether any disorder had an onset in service or, for systemic lupus erythematosus, manifested to a compensable degree within a year of service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or federal facilities, which pertain to her autoimmune or systemic disorder, to include treatment records from Arizona Desert Dermatology, Arizona Family Medicine, Arizona Heart Institute, Baylor College of Medicine - Neurology, Blue Water Internal Medicine, Dr. R. Colla, Dr. W. Dooley, Dr. D. Hagerman, Havasu Neurological Center, Havasu Regional Medical Center, Dr. W. Jackson, Kaiser Permanente Hawaii, Kaiser Permanente Mid-Atlantic, Dr. M. Kazmi, Lake Havasu Eye Center, Lake Havasu Medical Laboratory, Lakeview Family Health Care, Dr. L. Lundin, DDS, Dr. L. McBride, Midwest Internal Medicine, Midwest Mohave Express Care, Mohave Arthritis Associates, Mohave Skin Cancer Clinic, Navy Medical Clinic - Pearl Harbor, Dr. T. Powers, Sleep Wake Disorders Center, University of South Florida Health Sciences Center, Ventura County Medical Center, Dr. Verso, Dr. J. Wilson, and Dr. F. Woo, and VA treatment records from April 2015 to the present.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained, to include any other relevant treatment records loaded or scanned into the VISTA Imaging System, to include the July 2010 ENT consultation note, and September 2004, October 2006, June 2009, February 2010, June 2010, April 2011, and July 2011 notes.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ shall request from OPM copies of all disability benefit determinations and all medical records underlying any such decisions.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  After obtaining all outstanding records, schedule the Veteran for an examination to determine the current nature and etiology of any autoimmune or systemic disorder, to include systemic lupus erythematosus, Sjogren's syndrome, and connective tissue disease.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current autoimmune or systemic disorders, present at any time during the claim period, i.e., from May 2004 to present.

For each such diagnosed autoimmune or systemic disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service OR is otherwise related to service, to include the Veteran's breast implants from her January 1975 surgery during service.

For systemic lupus erythematosus, the examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's systemic lupus erythematosus manifested within one year of service (i.e., by July 1983) and, if so, describe the manifestations.

In offering any opinion, the examiner should consider the pertinent medical and lay evidence of record, to include the Veteran's lay statements regarding the nature and onset of symptoms, research studies submitted by the Veteran, the post-operative February 1975 STR noting a rash in 3 centimeter circles over the Veteran's legs, chest, and back, the May 1976 STR noting a rash, the January 1980 STR noting swelling in the neck, the February 1981 STR noting Veteran's complaints of memory loss, the December 1981 STR noting green discharge from breasts, the February 1982 STR verifying Veteran's hyperthyroidism, the June 1982 STR noting pain in the right hip and left leg, the July 1991 Dr. Vasey letter finding Veteran's symptoms typical of women with implants and rheumatic disease symptoms, the March 1992 Dr. Joshi letter finding it consistent with literature that Veteran developed lupus secondary to implants, the SSA's 1992 diagnosis of diffuse disease of connective tissue, the SSA's 1999 diagnosis of systemic lupus erythematosus, the Veteran's positive anti-nuclear antibodies test results, the January 2002 Crescent Medical Associates treatment record diagnosing the Veteran with systemic lupus with recurrent flare, the March 2002 Crescent Medical Associates treatment record noting the systemic lupus was inactive at the time, the June 2003 Crescent Medical Associates treatment record finding lupus with significant photosensitivity, the September 2004 VA treatment record noting skin rash and lesion, VA treatment records showing a diagnosis of systemic lupus erythematosus and Sjogren's syndrome since October 2008, and the May 2011 VA treatment record noting right breast skin rash.

The complete rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


